Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liaison Statement (S2-178308m 27 November -01 December, 2017, Reno, Nevada, USA)

Regarding claim 1, Liaison discloses Unmanned Aerial Vehicle, UAV, indication method, being applied to a core network device (pg2, Introduction paragraph, "Mobile operators might need to recognize and distinguish a UA from a traditional device"), and comprising:

receiving an access request from a terminal (pg 2, Desc. para: " UE attach process"); 
adding a first Subscriber Profile ID, SPID, value to first signaling in response to determining that the terminal is a UAV 

Regarding claim 7, Liaison discloses an unmanned aerial vehicle (UAV) indication method, being applied to a base station, and comprising:

determining (“distinguish” introduction page 2 ) that the terminal is a UAV (distinguish a UA) according to the first SPID value included in the first signaling (see SPID in description para. 1); and providing the terminal with a dedicated UAV service (assign a specific subscriber profile ID (SPID) to identify the SIM, and hence the UE, as being incorporated into a UE, the spid is signaled to the Evolved Node B eNB during the UE attach process and hence can be used for UA-specific radio resource management optimization, a description para. 2-3).

Regarding claim 2, Liaison discloses the method according to claim 1, further comprising:
configuring the first SPID value, wherein the first SPID value specifically indicates the UAV identity of the terminal (assign a specific subscriber profile ID (SPID) to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Liaison Statement (S2-178308m 27 November -01 December, 2017, Reno, Nevada, USA) in view of Hall  (US 2017/0308085 A1).

Regarding claim 23, Liaison discloses a ore network device, comprising: 

receive an access request from a terminal ((pg 2, Desc. para: " UE attach process")); add a first SPID value to first signaling in response to determining that the terminal is an unmanned aerial vehicle (UAV) according to the access request(pg2, Desc. para: "The SPID is signaled to the 

Liaison does not specifically disclose however Hall discloses a processor; and [[a]] memory storing instructions executable by the processor (see processor and memory in fig. 3), 
wherein the processor (see processor and memory in fig. 3, it would be obvious that generic processor could be configured) is configured to: 



Regarding claim 24, Liaison discloses the the UAV  base station implementing the method of claim 7. Liason does not disclose however Hall discloses comprising: a processor; and memory storing instructions executable by the processor ((see processor and memory in fig. 3, it would be obvious that generic processor could be configured)), wherein the processor is configured to execute steps of the method;

It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Liaison with that of Hall. Doing so would conform to well-known conventions in the field of invention. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liaison Statement (S2-178308m 27 November -01 December, 2017, Reno, Nevada, USA) in view of Kotecha et al. (US Pat. No. 9,537,561 B1).

Regarding claim 3, Liaison discloses the method according to claim 1, Liaison does not specifically disclose however Kotecha discloses wherein the access request comprises an International Mobile Equipment Identity (IMEI) for determining that the terminal is the UAV (see IMEI as part of data structure for access and maintain access to network, col. 6, lines 5-15 ).
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Liaison with that of Kotecha. Doing so would conform to well-known conventions in the field of invention. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Liaison Statement (S2-178308m 27 November -01 December, 2017, Reno, Nevada, USA) in view of Hall in further  view of Kotecha et al. (US Pat. No. 9,537,561 B1).
Regarding claim 26, Liaison in view of Hall discloses the core network device according to claim 23. They do not disclose however Kotecha discloses wherein the access request comprises an IMEI for determining that the terminal is the UAV.
(see IMEI as part of data structure for access and maintain access to network, col. 6, lines 5-15 ).
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Liaison/Hall with . 

Allowable Subject Matter

Claims 4-6, 8-10, 25, 27-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zavesky et al. US 2018/0035306 A1
Zavesky et al. US 2018/0014162 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643